Title: From James Madison to Willink and Van Staphorst, 6 August 1802
From: Madison, James
To: Willink and Van Staphorst


Gentlemen,
Department of State August 6th. 1802
I have this day drawn upon you, at fourteen days sight, in favour of Thomas T. Tucker Esq Treasurer of the United States, for twenty thousand current Guilders, being the sum received from the Batavian Government on account of the condemnation of the cargo of the ship Wilmington Packet, at St Martins, on the 30th Sept. 1793 and placed by Mr Murray late Minister Resident of the United States at the Hague, in the Hands of Messrs. Wilhem and Jan Willink, Nicholas and Jacob Van Staphorst and Hubbard, bankers of the United States at Amsterdam, on the 19th January 1800: and I request you to honor my bill without further advice. With much respect I am &
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1); letterbook copy (DNA: RG 59, DL, vol. 14).


